Citation Nr: 1634862	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  15-08 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an extraschedular rating for bilateral pes planus, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Louis D. Turco, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1951 to March 1953.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In November 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  In January 2016, the Board remanded this case for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  All symptoms and level of disability resulting from the Veteran's service-connected bilateral pes planus are contemplated by his assigned schedular rating.

2.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 3.321 (2015).

2.  The criteria for an award of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Extraschedular Rating

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2014).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).

To accord justice in exceptional cases where the schedular standards are found to be inadequate, 38 C.F.R. § 3.321(b)(1) provides that a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under 3.321(b)(1), an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or to the Director, Compensation Service, for consideration of assignment of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In addition, Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), provides that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.

The Board has no legal authority to assign an extraschedular rating under 38 C.F.R. § 3.321(b) without first referring the claim to the Under Secretary for Benefits or the Director of the Compensation Service for initial review.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Here, following the Board's January 2016 remand, the RO determined that referral for extraschedular consideration was not warranted.  See May 2016 Supplemental Statement of the Case.  The Board finds that the Veteran's service-connected bilateral pes planus, alone or in aggregate with other service-connected disabilities, presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Thus, referral for extraschedular consideration is not warranted.

Service connection is in effect for bilateral pes planus and complete resection of a mediastinal mass.  His bilateral pes planus is rated at maximum schedular rating of 50 percent and has a noncompensable rating for complete resection of a mediastinal mass. 

In July 2015, Dr. Slutsky noted that the Veteran has a long-standing history of bilateral foot pain and there was evidence of significant pes planus deformity bilaterally.  Dr. Slutsky also indicated that he had a pronation deformity of the hind foot with a calcaneal valgus hind foot and used custom shoes which, "does not take care of all of the problems."  However, Dr. Slutsky did not indicate that the severity of his bilateral pes planus precluded sedentary employment.  

The March 2016 VA examiner noted that the Veteran was only alert and oriented to person and was unable to give a history on his foot condition due to his dementia.  However, his daughter indicated that his feet worsened over the years and that in November 2015 he developed a sore on his right foot, which did not heal and became gangrene.  She stated that he was diagnosed with osteomyelitis and subsequently underwent a right above knee amputation.  His daughter also noted that he has not been able to walk since his amputation.  The examiner indicated that he had a long history of diabetes, end stage renal disease, and peripheral vascular disease.  The Veteran had pain on manipulation of the left foot as well as swelling of the left foot on use.  However, it was indicated that there was no evidence of characteristic callouses. 

Based on the foregoing, the Board finds that the impairment caused by the Veteran's bilateral pes planus is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).  The schedular criteria specifically provides for pronounced pes planus, marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  

The March 2016 VA examiner explained that the Veteran is precluded from working secondary to his nonservice-connected disabilities and not because of his bilateral pes planus.  The Board does not doubt that symptoms and limitations caused by the Veteran's bilateral pes planus have had an adverse impact on his ability to work; however, loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  As acknowledged previously, the schedular criteria are meant to reflect the average impairment of earning capacity caused by a disability and are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, to the extent that the Veteran's bilateral pes planus has impeded his ability to work, the Board finds that this manifestation of his disability is also contemplated by the schedular criteria.

Additionally, the record shows that his service-connected disabilities have been productive of impairment that can be attributed only to the combined effect of his service-connected conditions, to include bilateral pes planus and complete resection of a mediastinal mass.  The record reflects that he has experienced musculoskeletal, hemic, and lymphatic impairment with associated symptomatology that is contemplated by the schedular criteria, but the record fails to show that all of the Veteran's service-connected disabilities, in the aggregate, have presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  As such, the Board agrees with the RO and finds that referral for extraschedular consideration is not warranted.

TDIU

The Veteran contends that his service-connected bilateral pes planus has resulted in the amputation of several toes and confinement to a wheelchair.  See October 2012 notice of disagreement.  During his November 2015 Board hearing, the Veteran competently and credibly testified that he has difficulty standing, lifting, and walking due to his foot disability and that these limitations prevent him from working.  The Veteran contends that he is entitled to a TDIU award based on his bilateral pes planus.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).

Because the Veteran's combined disability rating is 50 percent for his bilateral pes planus and complete resection of a mediastinal mass, he does not meet the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  Thus, he may only be entitled TDIU benefits on an extraschedular basis.  Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.

The Veteran worked as a deliverer and was last gainfully employed in 1997.  See September 2015 non-VA vocational assessment.  The evidence shows that he left high school in the 10th grade to enlist in the Army, where he was issued a diploma.  See id.  The Veteran has only performed unskilled work that requires physical labor and does not possess transferable vocational skills.  See id.  

A July 2015 assessment by Dr. B. Slutsky indicates that bilateral great toe amputations were necessitated by the Veteran's nonservice-connected type II diabetes mellitus.  Further, Dr. Slutsky noted that he had a significant pes planus deformity bilaterally, and there was a pronation deformity of the hind foot with a calcaneal valgus hind foot.  Dr. Slutsky opined that secondary to his feet deformities "he is definitely going to have trouble doing any job that requires prolonged standing, walking, or basically anything that has more than a sedentary type work."  Dr. Slutsky did not indicate that the Veteran's foot deformities prohibited sedentary work.  However, the September 2015 non-VA vocational rehabilitation consultant opined that secondary to his bilateral pes planus, he is vocationally disabled and has been unable to perform any type of substantial gainful occupation since at least August 2004.

In November 2015, the Veteran underwent right above knee amputation secondary to significant peripheral vascular disease.  He was afforded a VA examination in March 2016.  The examiner noted that the Veteran constantly used a wheelchair and occasionally used a stretcher.  Further, the examiner noted that he has not been ambulatory since his above knee amputation in November 2015.  The examiner opined that the Veteran is unable to function in any occupational environment due to his foot issues secondary to his right above knee amputation and left great toe amputation.  Further, the examiner indicated that his debilitated state and advanced chronological age with dementia, end-stage renal disease, and Alzheimer's disease would prevent him from functioning in any occupational environment.

Little weight is given to the non-VA vocational rehabilitation consultant's opinion because the consultant did not address the impact of the Veteran's toe amputations, end-stage renal disease, and Alzheimer's disease on his ability to work.  Great probative weight is given to the VA examiner's opinion because the examiner considered the Veteran's medical history and explained that his inability to work is due to his nonservice-connected right above knee amputation, left great toe amputation, end-stage renal disease, and Alzheimer's disease.

The Board does not dispute the Veteran experiences occupational impairment due to his service-connected bilateral pes planus, and he is competent to report what effects he believes his disability has on his employment.  However, the Board finds these statements to be outweighed by the objective evidence of record.  Dr. Slutsky did not indicate that his pes planus precluded sedentary employment.  Further, the VA examiner explained that the Veteran is prohibited from working secondary to his nonservice-connected disabilities.  While the evidence suggests, and the Board finds it reasonable to expect that the Veteran would be unable to obtain sedentary employment given his specific employment history and education level, there simply is insufficient evidence favorable to the claim to conclude the Veteran is incapable of obtaining and maintaining substantially gainful employment if only his service-connected bilateral pes planus is considered.  Thus, the Board finds that the benefit sought on appeal must be denied.


ORDER

Entitlement to a TDIU is denied.

Entitlement to a higher rating for bilateral pes planus is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


